Citation Nr: 9929361	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  97-31 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for service connection for a psychiatric disorder, 
other than post-traumatic stress disorder, has been 
submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a September 1989 Board decision, service connection was 
denied for a psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  In September 1993, a motion for 
reconsideration of the September 1989 decision was granted.  
In a May 1995 reconsideration decision, the Board held that 
no new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for PTSD.  The 
Board also held that new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder, other than PTSD; that 
claim was reopened, but then denied on the merits.

In the July 1997 rating decision, the RO considered the claim 
of entitlement to service connection for a psychiatric 
disorder on a de novo basis.  The RO did not determine 
whether new and material evidence had been submitted.  Under 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), the Board 
does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before it may reopen such a claim the Board 
must make its own determination as to whether new and 
material evidence has been presented.  Therefore, the issue 
is properly framed as whether new and material evidence has 
been submitted to reopen a claim for a psychiatric disorder, 
other than PTSD.

The veteran has not specifically indicated that he is seeking 
to reopen his claim of service connection for PTSD and has 
submitted no additional relevant evidence.  Accordingly, that 
matter is referred to the RO for clarification.  


FINDINGS OF FACT

1. In a May 1995 decision, the Board held that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
other than PTSD, and that claim was reopened.  In that same 
decision, service connection for a psychiatric disorder, 
other than PTSD, was denied on the basis that the veteran's 
psychiatric disorder was not incurred in or aggravated by 
active service and could not be presumed to have been 
incurred in service.   

2.  The additional evidence added to the record since the May 
1995 decision of the Board, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.

3.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder, other than PTSD, is plausible and 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The decision of the Board in May 1995 denying the claim 
of entitlement to service connection for a psychiatric 
disorder, other than PTSD, is final.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1999).

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a psychiatric disorder, other than PTSD.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1998).

3.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder, other than PTSD, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1989 Board decision, service connection was 
denied for a psychiatric disorder.  In September 1993, a 
motion for reconsideration of the September 1989 decision was 
granted.  In a May 1995 decision, the Board held that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD.  That claim was reopened, but denied on the 
basis that such a psychiatric disorder was not incurred in or 
aggravated by active service and could not be presumed to 
have been incurred in service.  

The evidence of record at the time of the May 1995 Board 
decision included service medical records, private medical 
records, an opinion of a VA physician, and an opinion from an 
independent medical expert.  Service medical records reveal 
that in March 1979 the veteran was concerned about being an 
alcoholic.  In an April 1979 report, it was noted that a 
mental status examination was within normal limits, but that 
the veteran had mild obsessive rumination concerning 
alcoholism, alcoholics, and people who use chemical 
substances.  Reportedly his father was an alcoholic.  The 
impression from the examination was mild alcohol abuse by 
history.  On separation examination, the psychiatric 
evaluation was normal.  

Private medical records on file at the time of the May 1995 
decision included statements from F. Sarabia, M.D.; 
statements and treatment records from J. Pushkin, M.D.; and a 
statement from R. Atwell, Psy.D.  Dr. Sarabia's statements 
indicate that in November 1982 there was an initial diagnosis 
of an acute paranoid disorder, but that by December 1983 the 
diagnosis was schizophrenia, paranoid type.  In three 
separate statements, Dr. Pushkin opined, in essence, that the 
veteran's schizophrenia began in active service.  In a 
February 1987 statement, Dr. Atwell indicated that there was 
good reason to believe that the veteran's schizophrenia began 
in active service because (1) schizophrenia typically begins 
in males between the ages of eighteen and twenty-four and (2) 
the veteran first had psychiatric complaints during service 
when he was twenty-three years old.  

In a November 1993 statement, a VA physician opined that the 
veteran's current psychiatric disorder began before November 
1982, but that there was no relationship between the brief 
period of paranoid behavior in service and the overt 
psychosis, which became apparent in November 1982.  In a 
December 1994 independent medical opinion, a psychiatrist 
indicated that the veteran had chronic paranoid 
schizophrenia, but that the first psychotic episode was not 
until November 1982.  

The evidence that the veteran has submitted since the May 
1995 Board decision includes a treatment record from the 
Wilford Hall United States Air Force (USAF) Medical Center; a 
May 1997 statement from a E. Cookson, M.D.; and a transcript 
of a September 1998 hearing held at the RO before a hearing 
officer.  The treatment record from the Wilford Hall USAF 
Medical Center reveals that the veteran was seen as the 
spouse of an active duty service member on an unspecified 
date prior to November 8, 1982, at which time the assessment 
was schizophreniform disorder and rule out various diagnoses, 
including active schizophrenia.  On November 8, 1982, the 
assessment was schizophreniform versus schizophrenia.  In her 
May 1997 statement, Dr. Cookson reported that she had treated 
the veteran for five years.  She opined that it was likely 
that the veteran displayed prodromal symptoms of 
schizophrenia during his military service which might account 
for the veteran's insomnia, excessive worry and ruminations, 
and concerns regarding the use of "dangerous chemicals."  
The doctor noted that the veteran's current symptoms 
frequently focused on military themes.  She indicated that it 
was very plausible that he began to demonstrate symptoms when 
he was evaluated in March and April 1979 even though his 
symptoms were vague and non-specific.  She suggested that the 
veteran's service records be reviewed to see whether helpful 
information could be obtained that might indicate the 
inservice onset of his psychiatric disorder.  Her clinical 
impression was that there was a "reasonable doubt" 
regarding the service origin of the veteran's schizophrenia.  
At the September 1998 hearing, the veteran testified that Dr. 
Cookson had reviewed the previous Board decision. 




Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1131.

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1999).   New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1998).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  In this case, the veteran needs 
to present evidence that his current psychiatric disorder was 
incurred in or aggravated during active service.

Analysis

The statement of Dr. Cookson is new and material evidence.  
Although she apparently relied on a history given by the 
veteran and information in the May 1995 Board decision, her 
opinion is competent medical evidence because there is no 
indication that her conclusion was merely an unenhanced 
reiteration of what she was told by the veteran, a lay 
person.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Although a medical opinion that relies on a history given by 
the veteran is of low probative value, it does not mean that 
it has no probative value.  See Curry v. Brown, 7 Vet. App. 
59 (1994).  Accordingly, the additional evidence is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim, and the claim of entitlement 
to service connection for a psychiatric disorder, other than 
PTSD, is reopened.

Well-grounded Determination

Under current jurisprudence, once new and material evidence 
has been submitted, the next question is whether the 
appellant has presented evidence of a well-grounded claim.  
Winters v. West, 12 Vet. App. 203 (1999).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim which is plausible; i.e., one that is meritorious 
on its own or capable of substantiation.  If the claim is not 
well grounded, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the 
appellant has not submitted evidence of a well-grounded 
claim, there is no duty to assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).

In view of the evidence of record, including the veteran's 
evidentiary assertions and the favorable medical statements 
which must be presumed to be true for purpose of determining 
whether his claim is well grounded, the Board finds that the 
claim for service connection for a psychiatric disorder, 
other than PTSD, is plausible and thus well grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  
King v. Brown, 5 Vet. App. 19 (1993).  

ORDER

The claim of entitlement to service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder is reopened.

The claim of entitlement to service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder is well grounded.


REMAND

When a well-grounded claim has been submitted, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991).  
Additional development is necessary.  Accordingly, this case 
is REMANDED to the RO for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation for psychiatric problems since 
service discharge, specifically to 
include treatment during the first few 
years after service as the husband of an 
active duty service member.  In that 
regard, the veteran should be asked to 
submit any additional medical records of 
any treatment he received at Wilford Hall 
or any other service department facility 
based on his wife's status as an active 
duty service member.  After obtaining 
appropriate authorization, the RO should 
also attempt to obtain any medical 
records of treatment both prior and 
subsequent to November 8, 1982 from the 
Wilford Hall USAF Medical Center where 
the veteran was seen in the mental health 
clinic as the dependent spouse of a 
service member.  The veteran's wife's 
social security number, as reflected in 
the November 1982 medical records from 
Wilford Hall submitted by the veteran in 
1995, and the wife's name may have to be 
provided.  If the RO is informed that any 
such records have been retired, attempts 
should be made to get them.  The RO also 
should obtain all records/reports not 
currently on file from Dr. Cookson, Dr. 
Pushkin, Dr. Sarabia, and the San Antonio 
State Hospital.  

3.  The RO should try to obtain the 
veteran's complete service personnel 
records, or at a minimum any documents 
that in any way refer to alcohol use, to 
his behavior, to his motivation, or to 
his military bearing or performance.  The 
RO also should obtain any documents that 
refer to admonishments, counseling, 
reprimands, punishment or the like, and 
the veteran's enlisted performance 
evaluations.  Also obtained should be any 
other documents that would shed light on 
the veteran's adjustment during service. 

4.  With the veteran's consent, if 
needed, the RO should obtain any 
pertinent records from United States 
Postal Service, where the veteran worked 
after discharge from service, regarding 
the veteran's performance, behavior and 
any psychiatric problems, any performance 
evaluations, and information regarding 
the reason for the termination of his 
employment along with any associated 
documents including medical reports.  If 
the Postal Service does not maintain such 
records, the RO should ascertain where 
they are kept and then request them.

5.  The RO should obtain the medical 
records and decision in the Social 
Security disability benefits claim filed 
by the veteran.

6.  After all of the above has been 
completed to the extent possible and the 
additional evidence associated with the 
claim folder, the veteran should be 
examined by two psychiatrists (board 
certified, if available).  The claims 
file, including all additional evidence 
obtained, and copy of this entire remand, 
must be provided to the psychiatrists for 
review prior to examination, the receipt 
of which should be acknowledged in the 
examination report.  Joint or separate 
examinations are permissible but both 
examiners must actually examine the 
veteran and review the entire claims 
folder. 

The veteran's history should be obtained.  
After examining the veteran and reviewing 
the claims folder, specifically to 
include the service medical records, 
service separation examination report, 
and early post-service evidence, the 
examiners should provide an opinion as to 
the likelihood that the veteran's 
psychiatric disorder had its onset during 
or it otherwise related to active 
service, including the data noted in the 
March and April 1979 service medical 
records, which are in the claims file but 
not in envelope with the service medical 
records.  The examiners should also 
discuss when the psychiatric disorder was 
first manifested.  The basis of the 
opinion must be provided, with reference 
to the evidence supporting the opinion.  
If necessary, the examiners may express 
their opinions in terms of likelihood 
(i.e., more likely, less likely, or 
equally likely as not); however, 
speculation should be avoided.  All 
findings should be reported in detail and 
a complete rationale should be given for 
any opinion expressed.

7.  If the examination report(s) are not 
responsive to the Board's instructions, 
they must be revised.   

8.  Thereafter, the RO should again 
review the record and readjudicate de 
novo the claim of entitlement to service 
connection for a psychiatric disorder.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
containing all applicable laws and 
regulations and given the opportunity to 
respond thereto.  No action is required 
of the appellant until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 

